Title: To George Washington from John Francis, 17 August 1799
From: Francis, John
To: Washington, George



Sir
Philadelphia August 17th 1799

I was favored this morning with your letter of the 14th instant, and hasten to reply to it in order that it may be speedily ascertained whether I am to have your two houses in the Federal City, and the terms. From what passed when I was at that place last year I counted upon them with so much certainty that I have not thought of applying elsewhere, and I am still as desirous to occupy them as I was then, provided I can have the prospect of doing it with satisfaction to you, and advantage to myself.
I entertain no doubt that the houses will be finished in a suitable manner, and that they will be sufficiently dry to live in by the first of August next, from which time I am willing the rent should begin to accrue. I cannot take possession sooner, nor will the business which I am in enable me to pay rent for houses there, and here at the same time. Should this correspond with your expectations and wishes, it will only remain for you to state the precise sum which I am to pay pr annum including insurance, taxes of all kinds, and in full of every other demand whatsoever. This you will be able to do I presume without difficulty from the bills and estimates in your possession; upon receipt of which I will immediately return you a definitive answer. In this way I shall know before hand what I promise and can assure you with the more confidence that I will perform my engagements. As I expect to incur considerable expenses in removing and establishing myself at a new place it is incumbent on me to proceed with caution, that I may not improvidently run the risk of losing the character of a punctual man, which I have hitherto maintained in all my dealings. I need not urge arguments to induce you to let me have the houses upon

reasonable terms. Your own sense of justice will I am sure fix the rent (as it ought to be) in an equitable, and proper manner. I have the honor to be, Sir With the greatest respect Your most Obt & humble servant

John Francis

